2014 IL App (1st) 130112

                                                                               THIRD DIVISION
                                                                                   May 28, 2014



No. 1-13-0112

THE BANK OF NEW YORK MELLON F/K/A THE BANK                         )
OF NEW YORK, AS TRUSTEE FOR THE                                    )
CERTIFICATEHOLDERS, CWALT, INC.,                                   )
ALTERNATIVE LOAN TRUST 2007-OA9 MORTGAGE                           )
PASS-THROUGH CERTIFICATES SERIES 2007-OA9,                         )
                                                                   )
       Plaintiff-Appellee,                                         )
                                                                   )
       v.                                                          )        Appeal from the
                                                                   )        Circuit Court of
KRZYSZTOF KARBOWSKI,                                               )        Cook County
                                                                   )
       Defendant-Appellant,                                        )        No. 09 CH 21523
                                                                   )
            and                                                    )        Honorable
                                                                   )        Daniel Brennan,
1636 NORTH BOSWORTH CONDOMINIUM                                    )        Judge Presiding.
ASSOCIATION; BANK OF AMERICA; KRZYSZTOF                            )
KARBOWSKI; UNKOWN HEIRS AND LEGATEES OF                            )
KRZYSZTOF KARBOWSKI, IF ANY; UNKNOWN                               )
OWNERS AND NON RECORD CLAIMANTS,                                   )
                                                                   )
       Defendants.                                                 )


       JUSTICE MASON delivered the judgment of the court with opinion.
       Presiding Justice Hyman and Justice Pucinski concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant-appellee, Krzysztof Karbowski, appeals from orders entered by the circuit

court of Cook County denying his motion to quash service by publication, entering a judgment of

foreclosure and confirming the foreclosure sale. Karbowski contends that the affidavit submitted

by Bank of New York Mellon in support of its motion for leave to serve him by publication was

not timely filed and was defective on its face and, therefore, his motion to quash service should

have been granted. Karbowski further argues that because the circuit court did not acquire
No. 1-13-0112


personal jurisdiction over him, its later orders entering a judgment of foreclosure and confirming

the foreclosure sale are void and must be vacated. We agree and reverse.

¶2                                     BACKGROUND

¶3     On July 1, 2009, the Bank filed its complaint to foreclose a mortgage on a condominium

owned by Karbowski and located at 1636 S. Bosworth, unit 4S in Chicago. Between July and

September 2009, the Bank made dozens of attempts to serve Karbowski, both at the address of

the property and elsewhere. Specifically, the Bank attempted to serve Karbowski at the property

on July 7 and 23; at another address in Chicago on North Milwaukee Avenue on July 7, 23 and

30; at an address in Miami, Florida, on August 11; at 2201 Martin Lane in Northfield, Illinois, on

August 14, 15, 16, 17, 18, 19, 20, 21, 22 and 23; and at various other locations in Chicago

between October 9 and 17. According to the process server's affidavit, Karbowski's driver's

license reflects the Florida address, he owns a vehicle registered to the address on North

Milwaukee in Chicago and his social security number and credit file reflect the Northfield

address. The affidavit also reflects that the process server was told that Karbowski did not reside

in the condominium on Bosworth.

¶4     On November 3, 2009, the Bank filed an affidavit for service by publication detailing the

efforts it had made to locate and serve Karbowski. Although the affidavit was, according to the

notary's seal, signed and sworn to on September 14, 2009, it recited efforts to locate Karbowski

on September 23 and October 28, 2009, and attached the process server's affidavit referring to

efforts to serve Karbowski as late as October 17. The affidavit also recited that Karbowski's last

known address was the address of the property on Bosworth.

¶5     The trial court granted the Bank's motion to serve Karbowski by publication and notice



                                               -2-
No. 1-13-0112


was thereafter published in the Chicago Daily Law Bulletin. A copy of the notice was mailed by

the clerk of the circuit court to Karbowski at the Bosworth address, but was returned as

undeliverable. When Karbowski did not appear, the Bank obtained an order of default against

him.

¶6     On February 9, 2010, the Bank moved for entry of a judgment of foreclosure and sale.

Notice of this motion was sent to Karbowski at the Bosworth and Milwaukee Avenue addresses

in Chicago as well as the Northfield address. The Bank's motion was granted and a judgment of

foreclosure was entered.

¶7     Pursuant to the judgment of foreclosure, notice of the sale of the property was sent to

Karbowski both at the Chicago and Northfield addresses. The sale was set for June 8, 2010. For

reasons that do not appear of record, the sale was postponed and was ultimately scheduled for

October 2011.

¶8     On October 27, 2011, prior to the sale, Karbowski filed an appearance and a motion to

quash service alleging various defects in the affidavit supporting the motion for service by

publication, including the recitation that his last known address was at the property and the

nearly two-month delay between the time the affidavit was notarized on September 14, 2009 and

November 3, 2009, the date the motion was filed. After Karbowski's motion was briefed and

argued, the trial court denied the motion and entered an order confirming the sale on December

3, 2012. Karbowski timely appealed.

¶9                                         ANALYSIS

¶ 10   The parties disagree regarding the appropriate standard of review. The Bank contends

that we should apply an abuse of discretion standard, inferring that the trial court made factual

findings regarding the issues raised by Karbowski. But the record does not reflect that an

                                                -3-
No. 1-13-0112


evidentiary hearing was held or that the trial court relied on anything other than the written

submissions of the parties and the arguments of counsel in reaching its ruling on the motion to

quash. Under such circumstances, the de novo standard of review applies to a trial court's ruling

on a motion raising jurisdictional issues. Royal Extrusions Ltd v. Continental Window & Glass

Corp., 349 Ill. App. 3d 642, 645 (2004).

¶ 11   The Bank first contends that we should not entertain Karbowski's arguments because he

failed to file an affidavit in the trial court in support of his motion to quash service. Citing First

Bank & Trust Co. of O'Fallon v. King, 311 Ill. App. 3d 1053 (2000), Household Finance Corp.

III v. Volpert, 227 Ill. App. 3d 453 (1992), CitiMortgage Inc. v. Cotton, 2012 IL App (1st)

102438, and American Chartered Bank v. USMDS Inc., 2013 IL App (3d) 120397, the Bank

contends that an affidavit contesting the showing of due diligence in attempting to locate a

defendant is a threshold requirement of any motion to quash service by publication. Yet, in each

of these cases, the defendant raised a factual issue regarding the lender's representation that it

exercised due diligence in attempting to locate the borrower. As Karbowski points out, his

challenge to the court's jurisdiction focuses on defects on the face of the Bank's motion for

service by publication; he does not contend that the Bank failed to exercise due diligence in

attempting to serve him personally and, based on the facts recited above, it is clear that it did.

See City of Chicago v. Leakas, 6 Ill. App. 3d 20, 27 (1972) (the "due inquiry" and "due

diligence" provisions of section 2-206 [(735 ILCS 5/2-206 (West 2008))] require "an honest and

well-directed effort to ascertain the whereabouts of a defendant by an inquiry as full as

circumstances can permit"). Therefore, because Karbowski was not contesting the Bank's

exercise of due diligence in attempting to locate him, it was unnecessary for him to file an

affidavit in support of his motion to quash and we will consider the issues he raises on appeal.

                                                 -4-
No. 1-13-0112


¶ 12   Service of process serves the dual purposes of protecting a defendant's right to due

process by allowing proper notification and an opportunity to be heard (In re Dar. C., 2011 IL

111083, ¶ 61) and "vests jurisdiction in the court over the person whose rights are to be affected

by the litigation" (Equity Residential Properties Management Corp. v. Nasolo, 364 Ill. App. 3d

26, 31 (2006)). Failure to effect service as required by law deprives a court of jurisdiction over

the person and any default judgment based on defective service is void. Id. at 32. Specifically, a

foreclosure judgment entered without service of process is void. State Bank of Lake Zurich v.

Thill, 113 Ill. 2d 294, 308 (1986); Deutsche Bank National Trust Co. v. Brewer, 2012 IL App

(1st) 111213, ¶ 15.

¶ 13   Section 2-206(a) of the Illinois Code of Civil Procedure provides for service by

publication in cases involving property within the jurisdiction of the court. 735 ILCS 5/2-206(a)

(West 2008). That section requires the filing of an affidavit showing that the defendant "on due

inquiry cannot be found, or is concealed within this State, so that process cannot be served upon

him or her, and stating the place of residence of the defendant, if known, or that upon diligent

inquiry his or her place of residence cannot be ascertained." Id. Within 10 days of the first

publication, the clerk of the court is required to send a copy of the published notice "by mail,

addressed to each defendant whose place of residence is stated in such affidavit." Id. Although

the Code contemplates service by publication, our court long ago recognized that such service is

"an extraordinary means of serving notice—one unknown at the common law" and that, from the

perspective of the person to be notified, it is the "least satisfactory method" of giving notice and

"often it is no notice at all." Public Taxi Service Inc. v. Aryton, 15 Ill. App. 3d 706, 713 (1973).

A party defending notice by publication "must show a strict compliance with every requirement



                                                -5-
No. 1-13-0112


of the statute." Illinois Valley Bank v. Newman, 351 Ill. 380, 383 (1933). We examine the

claimed deficiencies in the service in this case with these principles in mind.

¶ 14    Karbowski first contends that the error in the Bank's affidavit listing his last known

address as the address of the property instead of the Northfield address requires reversal. We

disagree.

¶ 15    Although Karbowski argues that the Bank knew he did not reside at the property, he

points only to the hearsay recitation in the process server's affidavit that a third party told the

process server Karbowski did not live there. The note and mortgage attached to the Bank's

complaint do not reflect any address other than the property address for Karbowski. And while a

"Family Rider" to the mortgage deleted Karbowski's obligation under the mortgage to occupy the

property, the notice provisions of the mortgage designate the property address as the notice

address for Karbowski unless Karbowski "has designated a substitute notice address by notice"

to the Bank. Karbowski provided the trial court with no evidence that he had designated a

substitute notice address.

¶ 16    Further, Karbowski's motion to quash did not affirmatively represent where he lives and,

in particular, did not admit he lives at the Northfield address, where the Bank attempted to effect

personal service on more than a dozen occasions. He argues only that because the Bank's

investigation found that his social security number and credit information were associated with

the Northfield address, the Bank's representation that the Bosworth address was his last known

address was "false." Under the facts of this case, where the borrower challenges the accuracy of

the representation of his last known address but fails to provide the court with competent

evidence substantiating the claimed error, he has not provided a sufficient basis for challenging

service by publication. Therefore, we find that this issue provides no basis for reversal.

                                                 -6-
No. 1-13-0112


¶ 17   Karbowski also contends that the affidavit relied on by the Bank in support of its motion

for service by publication was stale, having been executed 50 days prior to the filing of the

Bank's motion. As noted, the notary's seal affixed to the affidavit recited that it was signed and

sworn to on September 14, 2009, and the Bank's motion for service by publication was not filed

until November 3, 2009.

¶ 18   Section 2-206 does not prescribe any time limits for determining whether a plaintiff's

efforts to locate a defendant are sufficient to warrant service by publication. Common sense

dictates, however, that an affidavit that recites efforts to locate a party occurring a substantial

period of time prior to the filing of the motion to serve by publication may not be sufficient to

establish the due diligence required.

¶ 19   Very few reported authorities—none of them very recent—have addressed timeliness

issues regarding affidavits in support of service by publication. Karbowski cites Illinois Valley

Bank v. Newman, 351 Ill. 380 (1933), in support of his contention that the 50-day delay between

the execution of the affidavit and the filing of the Bank's motion precluded the Bank from

establishing due diligence in its efforts to locate and serve him. In Newman, the plaintiff bank

relied on an affidavit executed nearly 10 months prior to the first notice by publication.

Determining that the delay rendered the ensuing publication insufficient to confer personal

jurisdiction over the defendants, the supreme court commented:

       "A party claiming the benefit of a decree upon constructive service must show a

       strict compliance with every requirement of the statute, and nothing else will

       invest the court with jurisdiction or give validity to a decree when the same is

       called in question in a direct proceeding." Id. at 383.



                                                 -7-
No. 1-13-0112


¶ 20   The Newman court quoted at length from another decision of the supreme court from

1866, Campbell v. McCahan, 41 Ill. 45 (1866). In Campbell, there was a 20-day delay between

the execution of the affidavit in support of the motion to serve by publication and the filing of the

motion. Finding the delay unreasonable, the court observed that "[i]t may be difficult to

determine what is a reasonable time within which the affidavit must be filed after it is sworn to;

but that must depend on the circumstances of each case." Id. at 49. Under the circumstances in

Campbell, the court determined that the delay of 20 days in transmitting the affidavit from an

adjoining county was unreasonable even allowing for "the irregularity of the post or delays of

messengers" and, as a consequence, "[t]his affidavit *** was made too long before it was filed,

to authorize the publication." Id. See also Lakin v. Wood, 343 Ill. App. 372, 377 (1951)

(affidavit of nonresidence filed 11 days prior to the filing of the complaint did not "show a strict

and literal compliance with the statute").

¶ 21   On its face, the affidavit in this case reflects a 50-day delay between its execution and

filing. If in 1866, when parties relied on mail or messenger delivery via horseback, a 20-day

delay defeated the showing of due diligence required to justify service by publication, it would

seem obvious that a 50-day delay nearly 150 years later in the age of instant information should

suffer the same fate.

¶ 22   The Bank argues that calculation of the delay measured from the September 14 date of

the notarization of the affidavit overlooks the substance of the affidavit, including

representations by the Bank's counsel of efforts made to locate Karbowski as late as October 28

and the process server's affidavit reflecting attempts to serve Karbowski in October. Measured

from the last date listed in the affidavit filed by the Bank's counsel—October 28, 2009—the



                                                -8-
No. 1-13-0112


Bank contends that, in fact, there was only a six-day delay between the date the affidavit was

executed and November 3, the date the affidavit was filed.

¶ 23   But the Bank's position highlights yet another problem. The Bank does not explain how

a trial court can rely on the substance of an affidavit that is at odds with the notary's seal. While

it might be that the September 14 date was perhaps copied from an earlier version of the affidavit

and that it was a scrivener's error that the Bank could have corrected in the trial court, the fact is

it was not corrected. Therefore, on this record, we have no way of knowing the correct date the

affidavit was executed and notarized, just that it must have been on some date between October

28 and November 3. This is not "strict compliance with every requirement of the statute"

(Newman, 383 Ill. at 383) and, therefore, the order denying Karbowski's motion to quash must be

reversed and the judgment of foreclosure and order confirming the sale must be vacated.

¶ 24   The Bank raises a final issue regarding Karbowski's knowledge of the pendency of the

foreclosure proceedings and his claimed "waiver" of his objections to jurisdiction, attaching as a

"supplementary record" materials that were not provided to the trial court or considered by it in

connection with Karbowski's motion to quash. The extraneous materials are dated well before

the briefing on Karbowski's motion to quash and the Bank offers no reason why its arguments

based on these materials were not presented to the trial court. We previously granted

Karbowski's motion to strike these materials and arguments based on them contained in the

Bank's brief and we reiterate here our refusal to consider on appeal matters outside the record as

a basis for affirming the orders appealed from.

¶ 25                                      CONCLUSION

¶ 26   Because the Bank's motion to serve by publication did not strictly comply with the

requirements of section 2-206, the publication notice authorized by the trial court was

                                                  -9-
No. 1-13-0112


insufficient to confer personal jurisdiction over Karbowski and the subsequent orders based on

that service are void. For these reasons, we therefore reverse the order of the circuit court of

Cook County denying Karbowski's motion to quash service, vacate the judgment of foreclosure

and order confirming the foreclosure sale and remand this matter to the circuit court for further

proceedings consistent with this opinion.

¶ 27   Reversed and remanded.




                                               - 10 -